Title: To Benjamin Franklin from Fleury, 26 February 1780
From: Fleury, François-Louis Teissèdre de
To: Franklin, Benjamin


Sir
Paris, hotèl De picardie Ruë de seine. 26. f. 1780.
Marquis De la fayète goes to america, & I Remain behind him, with grief, but determined to follow him.—
I writte to Congress, & general wasshington, to ask a prolongation of furlough; if you did not think improper, to interfere by your friends, or by writting to congress, in my favour, I could expect they would grant to me, what the king of france, has granted before to serve the united states;
I beg that favour of you & Remain your most obedient humble servant
FLEURY.
If Mr. Dana would do the same I would be much obliged to him.

 Addressed: à Monsieur / Monsieur franklin, Ministre / plenyp. / èn son hotèl / à passy.
Notation: Fleury 26 Feb 80
